[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER (#105)
After hearing held on defendant's motion to strike the second count of plaintiff's complaint, it is hereby Ordered: denied, for the following reasons:
While hardly a model of precision draftsmanship, construing the allegations of the second count particularly paragraph 5 in a manner most favorable to the plaintiff; Rowe v. Godou,209 Conn. 273, 278 (1988); the court concludes that this count is legally sufficient to withstand the defendant's attack; albeit, barely so. The court interprets the second count as based, at least in part, on common law recklessness, as opposed to the third count which seems to embrace Sec. 14-295 of our statutes in its claim for relief. Because paragraph 5 describes conduct which may be characterized as evincing a reckless indifference, a claim for punitive damages as to the second count is permitted.Collens v. New Canaan Water Co., 155 Conn. 477, 489 (1967). CT Page 5457
GAFFNEY, J.